Citation Nr: 0725533	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-28 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral shoulder disability.

2.  Entitlement to service connection for irregular heart 
beat.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel




INTRODUCTION

The veteran had active service from August 1959 to July 1963 
and from August 1963 to September 1989, when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Columbia, South Carolina, RO.  Initially, the issues before 
the Board also included service connection for depression.  
In March 2005, the Board remanded the case for additional 
development.  In November 2006, the RO granted service 
connection for major depressive disorder; thus, that issue is 
no longer before the Board.  In a supplemental statement of 
the case dated in November 2006, the RO found that new and 
material evidence had been received to reopen the claim for 
service connection for a shoulder disability, and reopened 
the issue for review on a de novo basis, but continued the 
denial of the appeal.  Initially, however, the Board must 
consider also whether new and material evidence has been 
received as well.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).

The reopened claim of entitlement to service connection for a 
bilateral shoulder disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any additional action on his part 
is needed.


FINDINGS OF FACT

1.  Service connection was previously denied for bilateral 
shoulder disability by a March 1991 rating decision.  The 
veteran was notified of the rating decision in the same 
month.  The veteran did not file a timely notice of 
disagreement.

2.  The evidence received since the March 1991 denial, when 
considered with the earlier evidence of record, raises a 
reasonable possibility of substantiating the claim.

3.  The veteran's heart beat is not shown to be irregular; 
premature atrial complexes, incomplete right bundle branch 
block, and borderline electrocardiogram (EKG) are not shown 
to be disabling.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the finally denied claim of entitlement to service connection 
for a bilateral shoulder disability, the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  An irregular heart beat was not incurred in or aggravated 
by service, nor are premature atrial complexes, incomplete 
right bundle branch block, and borderline EKG disabilities 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  However, despite 
the finality of a prior decision, a claim will be reopened 
and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

For claims filed on or after August 29, 2001, such as this 
one, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The record shows that service connection was denied for 
bilateral shoulder bursitis in March 1991 based on a finding 
that no chronic shoulder disability was shown in service or 
after service, and the veteran was notified of this decision 
by a letter dated in March 1991.  As such, the March 1991 
decision became final in March 1992.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

In an August 2002 rating decision, the RO again denied 
service connection for bursitis of the shoulders, finding 
that no new and material evidence had been received to reopen 
the claim.  That rating decision is on appeal herein.  As 
noted, in November 2006, the RO reopened the claim because it 
considered new and material evidence to have been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156, but again 
denied the claim after a de novo review.  The Board also 
finds that in this case new and material evidence has been 
received.  In particular, the claim was denied initially 
because there was a finding of no chronic shoulder disability 
in or after service.  While it is difficult to identify the 
current precise diagnosis for each shoulder, because 
definitive diagnoses were not offered at the VA examination 
in November 2005, sufficient additional treatment records 
have been received relevant to the veteran's shoulders since 
March 1991 to suggest that there is current shoulder 
disability.  This, considered with the service medical 
records, raises a reasonable possibility of substantiating 
the claim.  Id.  As the Board finds that new and material 
evidence was received to reopen the claim, the case is 
reopened and will be considered on a de novo basis following 
the action requested in the REMAND section below.  

Regarding the claim for service connection for an irregular 
heart beat, the contemporaneous service records do not 
support the veteran's allegations of an irregular heart beat 
disability in service.  According to an October 1968 physical 
examination report, the veteran had a split first heart 
sound, not considered disabling.  In May 1974, physical 
examination showed sitting pulse to be 72, without notation 
as to any irregularity.  In November 1979, the veteran was 
hospitalized for sudden chest pain.  Blood pressure was 
128/80; heart rate was regular.  It was determined that while 
the cause of his pain was not known, no myocardial infarction 
had occurred, and the veteran was discharged.  In March 1984, 
physical examination in conjunction with surgery for a left 
buttock mass showed that the veteran's heart had a regular 
rate and rhythm without murmurs, although EKG revealed 
complete right bundle branch block with normal sinus rhythm.  
In July 1987, EKG showed an incomplete right bundle branch 
block.  At physical examination in March 1988, sitting pulse 
was 84 and the veteran denied a history of heart trouble.  In 
January 1989, EKG showed an incomplete right bundle branch 
block.  At retirement examination in September 1989, the 
veteran denied a history of heart trouble and sitting pulse 
was 60.

It is noted that the veteran has received post-service 
treatment through the VA as well as Navy and private 
providers.  At VA examination in February 1990, pulse was 76 
and regular.  A private EKG in April 1997 showed incomplete 
right bundle branch block and normal sinus rhythm, which was 
interpreted as a borderline EKG.  In November 2003 at VA 
examination for respiratory disease, the veteran had a pulse 
of 68.  Cardiac examination revealed the first and second 
heart sounds, without murmurs, rubs, or gallops.  At ionizing 
radiation examination in April 2004, the cardiovascular 
review showed the heart to have clear tones without murmurs, 
gallops, rubs, or measurable enlargement.  Pulse was 106, 
with regular rhythm and rate.  

At November 2005 VA examination pursuant to the Board's 
earlier remand of this appeal, the examiner noted that there 
were multiple entries in the service medical records 
pertaining to heart-related symptoms, but no entry regarding 
irregular rhythm, per se.  The veteran reported that this was 
heard by stethoscope by a military physician in the late 
1960's, with subsequent negative work-up and no action taken 
at that time.  The examiner noted the multiple normal entries 
in the record subsequent to that time.  The veteran had never 
been treated for this condition with a pacemaker but said 
that he had been given some medication for this at one time, 
which he no longer took.  The veteran gave a history of an 
arrhythmia being noted two years before on admission to a 
hospital but said no treatment was initiated.  On examination 
in November 2005, the veteran had normal heart sounds, 
without murmur, gallop, or arrhythmia.  EKG showed sinus 
rhythm, premature atrial complexes, and incomplete right 
bundle branch block.  This was interpreted as a borderline 
EKG.  The examiner opined that as the service record showed 
multiple normal findings, and there had not been chronic 
treatment for an irregular heartbeat or a similar condition, 
there was in any case no evidence of chronicity of the 
[claimed irregular heart beat] condition, even if a right 
bundle branch block did "show up" in the military.  It was 
the examiner's opinion that it was less than 50% likely that 
the veteran's current cardiac condition had its onset in 
service or was causally related to any incident of service.  

After review of all of the evidence pertaining to the claim 
for service connection for an irregular heart beat, the Board 
finds that the preponderance of the evidence shows that the 
veteran's heart beat is not shown to be irregular, as such.  
Therefore, an irregular heart beat was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  The veteran 
does have premature atrial complexes, incomplete right bundle 
branch block, and a borderline EKG.  However, these 
conditions are not medically shown to be disabling.  As 
noted, in the absence of proof of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Service connection generally requires 
evidence of a current disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  Thus, premature atrial 
complexes, incomplete right bundle branch block, and a 
borderline EKG are not disabilities incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  In the case of 
premature atrial complexes and a borderline EKG, competent 
medical evidence or records shows that these findings are 
unlikely to have begun in service.  

The Board stresses that medical evidence would be required to 
support this claim, as the veteran, a layman, is not 
medically qualified to render an opinion on the diagnosis or 
etiology of his heart concerns.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, supra, see also Bostain v. West, supra, 
citing Espiritu v. Derwinski, supra.  Nor is chronicity of 
any irregular heart beat shown in service or continuity after 
service shown such that doubt is cast on the November 2005 VA 
examination findings, which clearly go against the claim.  
38 C.F.R. § 3.303.  The provisions pertinent to presumptive 
service connection are also not for application, where no 
presumptively service-connectable heart disability is shown 
within any applicable presumptive period.  38 C.F.R. 
§§ 3.307, 3.309.  In this case, the only competent evidence 
of record pertinent to the diagnosis and origin of the 
veteran's current heart condition is the aforementioned 
November 2005 VA examination, which, again, is clearly 
evidence against the claim.  Therefore, the preponderance of 
the competent evidence of record is clearly against the 
claim, and it must be denied.  38 U.S.C.A. § 5107.




Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a December 2001 
VCAA letter issued prior to initial adjudication of the issue 
decided here informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additional VCAA letters issued in March 2005, October 2005, 
and June 2006 elaborated and updated the notice provided in 
the December 2001 letter.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review of the issue decided herein to 
send out additional VCAA notice letters.  

Nonetheless, the Board notes that information provided to the 
veteran regarding an effective date and disability rating for 
the issues decided herein was provided after the initial 
adjudication of the claim.  Having identified this inadequacy 
in the VCAA notice given to the veteran, the Board initially 
presumes this error to have been prejudicial to the veteran.  
See Sanders v. Nicholson, (No. 06-7001) (Fed. Cir. May 16, 
2007) (requiring VA to presume errors in VCAA notice to be 
prejudicial to appellant, and shifting burden to VA to 
demonstrate error was not prejudicial).  The Board finds, 
however, that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  In that 
regard, as the Board concludes that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for irregular heartbeat, any questions as 
to the disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and all 
available service records have been obtained.  The veteran 
has been afforded appropriate VA examination.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


ORDER

New and material evidence having been received to reopen the 
claim of service connection for a bilateral shoulder 
disability, the appeal as to this issue is allowed to the 
extent indicated.

Service connection for an irregular heart beat is denied.


REMAND

As noted above, the Board has reopened the claim for service 
connection for a bilateral shoulder disability essentially 
because the evidence received since the last final denial of 
this claim strongly suggests that the veteran now has a 
shoulder disability.  In this case, however, the strongest 
evidence in favor of current shoulder disability is Navy 
treatment photographs apparently taken during right shoulder 
surgery in November 2006, submitted the same month, and not 
reviewed by the RO prior to this appellate review.  The 
record does not disclose any waiver of RO review of this 
evidence from the veteran or representative.  Here, the Board 
finds it might prejudice the veteran to consider evidence 
that has not been addressed by the agency of original 
jurisdiction.  As such, the veteran is entitled to initial 
review of this evidence by the RO.  See Bernard v. Brown, 
supra.  Nor are the complete surgery records in the claims 
file, only the aforementioned photographs.  In April 2007, 
The American Legion argued for an additional VA examination 
in this case, and the Board finds that the November 2005 VA 
examination may be superseded by the November 2006 
photographs.  Additionally, the Board notes that apparently 
the November 2005 examiner erroneously believed he had been 
asked to render a non-medical opinion on whether new and 
material evidence had been received in this case.  While this 
error was without effect in the case of the veteran's alleged 
heart beat irregularity, as none is shown, it could 
potentially improperly affect the examiner's medical opinion 
in the case of the veteran's shoulders, which claim is, in 
any case, reopened, negating the need for additional new and 
material evidence. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any shoulder 
disorder since March 2005, the last time 
non-VA records were received in response 
to an official solicitation.  After 
securing the necessary release, the RO 
should attempt to obtain these records.

2.  After the above records have been 
received to the extent possible, the 
veteran should be afforded an appropriate 
VA examination to determine the nature 
and etiology of any shoulder disability.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examiner 
should be asked to opine whether it is at 
least as likely as not (i.e., a 
50 percent degree of probability or 
greater) that any presently diagnosed 
shoulder disability is related to active 
service.  The examiner should be alerted 
to notations in the service medical 
records, which in February 1971 indicated 
that X-rays of the left shoulder showed a 
small area of pertendinitis calcadia 
adjacent to the humeral head and in 
November 1976 indicated that X-rays of 
the right shoulder showed a soft-tissue 
calcification overlying the greater 
trochanter with the examiner stating that 
this probably indicated calcified bursa.  
As always, only opinions of a medical 
nature should be solicited from the 
medical examiner.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


